DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response dated 10/15/20201 has been reviewed and is found to be persuasive.  All previous USC 112 rejections have been removed and the claims are no longer interpreted in view of 112(f).   A further search has found JPH08115113A by Takemoto which shows the concept of using the largest (maximum) weight amont the weights of the three or more tools to set the rotation speed of the turret.   A new rejection is given below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-206227 A (Hereinafter Brother) in view of JP 408115113 to Takemoto (also in applicant’s IDS).
It is noted that the translation used is from applicant’s IDS dated 5/14/2021.   A google document translation is cited by the examiner as some of the wording is slightly different.
Referring to claims 1 and 12, Brother shows a machine tool comprising: a turret capable of holding three or more tools (paragraph 0011 shows a turret while at least paragraph 0035 shows multiple tools.  Further, see Figure 1 with a standard turret for holding many tools); a spindle that selectively holds one of the three or more tools held by the turret (paragraph 0002); and a processor, wherein the processor is configured to conduct:  a control process that controls the operation of the turret and the spindle in accordance with a control parameter (paragraph 0034 for example shows the CPU controlling the system); a weight acquisition process that, every time one tool is attached to the turret, acquires a weight of the attached one tool (paragraph 0035 shows a tool table where the weight of each tool is stored); a weight setting process that sets the weight of each of the three or more tools or an index associated with said weight of each of the three or more tools in association with the three or more tools (paragraph 0035 – CPU receives or looks up tool weight from the tool table); wherein the control process sets the control parameter on the basis of the weights of the individual tools, which are set by the weight setting unit (paragraph 0035 - CPU sets lowering speed according to the weight of the tool).
Brother does not specifically show that this control is a rotation speed setting process that sets a rotation speed of the turret based on a maximum weight among the weights of the three or more tools held by the turret, wherein the weights are set by the weight setting process.
Takemoto shows a tool weight detection method where the control is a rotation speed setting process that sets a rotation speed of the turret based on a maximum weight among the  For example, when the weight of at least one of the tools set on the turret 5 is equal to or greater than a preset predetermined weight, the rotation speed of the turret 5 is controlled to a low speed.”, also claim 2)
It would have been obvious to one of ordinary skill in the art to use a rotation speed setting system based on the maximum weight so that there is a safety check where there is “no problem even if a tool having a weight exceeding this limit is attached” (Takemoto, paragraph 0005).


Claim 2-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-206227 A (Hereinafter Brother) in view of JP 408115113 to Takemoto as shown above and further in view of JP H05-318257 A (hereinafter Okuma) – all  references cited by applicant in IDS filed 5/14/2021.

Okuma shows calculating the weight of the new tool from the tool exchange arm by measuring the circuit current to the motor when the exchange arm rotates at a constant speed (paragraph 0011).  Then a tool weight calculation circuit calculates the weight of the new tool (paragraph 0012).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to use the tool weight measuring/calculation concepts shown in Okuma to acquire the tool weights in the system of Brother/Takemoto because the process allows for a “high-speed tool change operation” which “can be realized without trouble” (paragraph 0020 of Okuma).

With respect to claim 3, Okuma shows wherein the processor receives receives the weight of each of the three or more tools or information about the weight from an external device (the exchange arm is external to the machining tool and is the location of the weight measurement system).
Referring to claim 4, Okuma shows wherein the external device is a scale that measures the weight of the tool (paragraph 0010 shows that one of the acceleration measurements is Gravitational acceleration, r).   It is noted by the examiner that the original application does not use the term “scale”.   It is assumed that this is a broad term meant to cover all weight measurement tools or instruments.  If this is not the case, applicant is asked to clarify the claim language.

Referring to claim 6, Okuma shows wherein the external device is a control unit of another machine tool connected to the control unit (paragraph 0012 of Okuma shows calculating the weight of the tool and then adding it to a “tool weight numerical table” which is akin to and serves the same purpose as the tool table shown above in Brother).
Referring to claim 7, Okuma shows an other controller that connects a controller, which comprises the processor, and the external device, wherein the other controller conducts the weight acquisition process and the weight setting process.   As the weight acquisition unit and weight setting unit are executed in software it would have been obvious to one of ordinary skill in the art to execute the associated software routines at any convenient CPU including a control device connecting the control unit and the external device (see Okuma paragraphs 0010-0013).

Referring to claim 10, Okuma shows a processor that conducts a learning process that learns a relationship between a load on the motor and the weight estimated from said load (“tool table” in Brother and “tool weight numerical table” in Okuma); and wherein the weight acquisition unit estimates the weight by using a learning result of the learning process.  Okuma shows comparing the acceleration to known accelerations of known tool weights to estimate the tool weight.
Referring to claim 11, Okuma shows a robot that attaches/removes a tool to/from the turret of the machine tool (exchange arm).

9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-206227 A (Hereinafter Brother) as shown above in view of U.S. Patent Publication 2019/0094108 to Liao et al.
With respect to what has been shown above, Brother does not show notifying a worker in a case in which the weight acquired by the weight acquisition unit exceeds a prescribed allowable value.
Monitoring a machine tool for determining values of variables is well known.  Liao shows a system for detecting an anamoly in a machine tool and notifying a user of such anomyly (threshold and notification, paragraph 0049).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to execute a notification to a user of the tracked variable of tool weight exceeding a threshold as this would adversely affect the operation of the machine tool and may damage the tool.   
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-206227 A (Hereinafter Brother) in view of JP 408115113 to Takemoto as shown above in view of U.S. Patent Publication 2017/0277174 to Maeda.   
Brother/Takemoto shows a control device controlling a machine tool.   Brother/Takemoto does not specifically show that a single host control system controls multiple tools.   The control of multiple tools using a host controller and sharing a database of knowledge is known.   Maeda shows an internet based control system for tools where each individual tool has a control device which reports to a main “host controller”. 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117